Title: To George Washington from Samuel Blackden, 13 September 1794
From: Blackden, Samuel
To: Washington, George


               
                  Sir
                  Philadelphia 13th Septemr 1794—Francis’s Hotel 4th street
               
               I am unhappy in not being able to wait <u>pon you in person, and hope you will excuse me for trou<bl>ing you with this letter, which concerns the interests of Humanity.
               Col. Humphreys put into my hand for publication, <a> Poem to which the inclosed Advertisement is prefixed. the Poem is in <the> press, and I have had thoughts of inserting the advertisement in the News papers <as> a Means of Making his scheme more extensively known, but wish’d to have shewn it to you sir, before I took that step, which <I c>annot personally do, and therefore take the liberty to send it <pr>aying if you have any objection you will please to signifie it, <an>d it shall be supressed as well as the one prefixed to the Poem.
               Captain Hans Heissell with whom I came from <Fra>nce and Lisbon, is a Gentleman of the best connections in <Co>penhagen, the Count Bernstorff is his particular friend, and he <is> connected with the house of Ryberg & Company of which Mr <Sa>abee the American Consul is a principle, He has been <on>ce sent to the Regency of Algiers by the Danish Government <wi>th> usual presents, and was received and treated by the present <De>y then prime minister, with unusual marks of personal <fri>endship, indeed he is convinced of the real regard the Dey has for him, and who he thinks (notwithstanding the government he Exercises) is by no means a bad man.
               
               Capt. Heissell from his esteem for the Americans, and to be servicable in the cause of humanity, will do anything in his powe<r> to effect so desirable an object, as the emancipation of our unhapp<y> countrymen—He disclaims all ideas of profit or advantage but will use all his endeavours in the business, if he has an Opportunity—He is gone to Baltimore some days ago, and does not, nor will not, know anything of my having wrote to you on the subject.
               His ship is Danish, and he has a Midterainian pass, and he has the means of extending the same security to another ship—from my personal knowledge of Captain Heissell I am convinced he is a Man of strict honor and the greatest sincerity. I am with the greatest Respect Sir your Most Obedient hble Servant
               
                  S. Blackden
               
            